Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 07/12/22 is acknowledged. 

Status of Claims
Claims 2-5 are pending. 
In the submission, claims 2-4 were amended, claim 5 was added, and claim 1 was cancelled. 
Claims 2-5 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Arguments
Regarding the Examiner's Comments
Applicant has generally amended "if" to "when" in the claims. However, "when" like "if" is a contingent limitation: the conditioned action occurs only if the condition is satisfied. For example, claim 2 recites "when the ID of the electronic access permission is not associated with the transmitted unique ID of the mobile electronic device, associating, …." Here, the recited "associating, …" occurs only "when the ID … is not associated …." The claim does not recite determining that the ID … is not associated with …." "When" is equivalent to "if" in respect of being a conditional/contingent limitation. 
Regarding the rejections under 35 U.S.C. 112
The previous rejections under 35 U.S.C. 112 have been overcome in part in view of Applicant's amendments. Applicant's attention is directed to the instant rejections. 
Pertinent explanation is provided below.

Regarding 112(a) Lack of algorithm - claim 3:
Applicant's remarks do not address the substance of the problem giving rise to the rejection, which has been set forth (in some cases under 112(b) instead of 112(a)) in every Office Action issued in the instant application, for example:
It is not clear how the frequency of transferring ("how often the access permission has already been transferred") can be verified on the basis of the number of completed associations alone. It would appear that frequency could be verified based upon certain timing data of multiple prior associations, e.g., timing intervals between prior transfers. (Final Office Action issued 3/18/2022, p. 8; emphasis in original)

Initially (Response, p. 8, last paragraph - p. 9, first full paragraph), Applicant discusses the meaning of the word "association" and the method/operations of the transfer and attendant associations in general. The Examiner notes that no issue has been raised that bears on the meaning of "association." 
Then, in the Response, at p. 9, penultimate paragraph, Applicant says that the specification describes that "it is verified or checked whether the number of completed associations of the ID …"; at p. 9, last paragraph, Applicant refers to "the number of completed transfers of the access permission …" and says that "the server would readily be able to verify or compare this number …" and that "one of ordinary skill in the art would clearly understand how the function of tracking and verifying the number of associations …." These statements of Applicant do not accurately describe the contents of the specification. The specification does not describe verifying, checking or tracking a "number" of "associations …" or "completed transfers …." Rather, the specification describes "verif[ying] how often the access permission has already been transferred" -- that is, verifying the frequency of transfers, not the number of transfers (specification, page 4, penultimate paragraph). 

Regarding 112(a) Not in the Specification - claim 1:
Applicant asserts that "the term 'association' is not an abstraction" (Response, p. 11). However, in this very discussion, Applicant has defined the term "association" as an abstraction. Specifically, Applicant writes:
the term "association" is commonly understood to be "a connection or relationship between things". Claim 5 recites the step of "associating the ID of the access permission and the unique ID of the mobile electronic device with each other in the server". This limitation specifies the act of connecting/ relating (or forming a connection or relationship between) the IDs of the access permission and the mobile electronic device with each other in the server.

As per Applicant's explanation above, the term "association" is indeed an abstraction.

Regarding 112(a) Not in the Specification - claim 4 ("validating …"):
	As per Applicant's explanation (Response, p. 10), the disclosure teaches merely entering the password or authentication data by means of an interaction with the server; and if the password/authentication data is valid, the access permission ID is associated with the ID of the other mobile device in the server (Abstract, original claim 1, specification at p. 2, paragraph 4, p. 3, paragraph 3, p. 6, paragraph 1). This does not teach that any act of validating is performed. 

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant's arguments are in part not persuasive and in part moot in view of the new combination of references being used in the current rejections. 
Applicant does not argue any limitations of newly added independent claim 5. As the content of claim 5 is similar or identical to content found in claim 4 and cancelled claim 1, claim 5 is rejected on the same grounds as the rejections of those claims.
Applicant's arguments address the final two paragraphs of independent claim 4, which are newly added in the instant Amendment but which are similar or identical to the unamended content of claim 3. These arguments are addressed below. 
Applicant's Response, p. 12, last sentence, states: 
It is suggested that Samovar et al. '944 (U.S. Publication No. 2007/0276944 Al) teaches the above limitations which Loughlin-McHugh et al. '547 and Scott et al.' 595 fail to teach.

The above statement appears to suggest that the previous Office Action indicated that Loughlin-McHugh did not teach the limitations in question. This is incorrect. As clearly set forth in the previous Office Action (p. 36), Loughlin-McHugh teaches a substantial portion of the limitations in question. 
Regarding the claim limitation "verifying how often the electronic access permission has already been transferred based upon a number of the completed associations between the ID of the electronic access permission and unique IDs of the mobile electronic devices stored on the electronic access permission server":
	Loughlin-McHugh's teachings are exemplified as follows. 0101 teaches maintaining databases for each particular ticket, that is, maintaining, for each individual ticket, a separate database. 0107 teaches a profile for each ticket. 0107, 0071-0075 teaches profiles for each seller, broker and purchaser. As per Figs. 2, 3, 4, 4A, 4B (and associated description), the ticket profiles are associated with the seller, broker and purchaser profiles. Accordingly, per 0109, 0122, the full ownership history of each ticket across its entire lifetime is tracked; this tracking enables touting activity to be detected. As per 0106, 0143, the profiles, and hence the tracked ticket ownership history, include the times at which the tickets were transferred and the duration of time for which a user retains a ticket. As per 0131, 0142, the variable N indicates the number of transfers of a given ticket, i.e., the number of times the ticket has been transferred, based on the completed associations of the ticket ID with the mobile device IDs. (The teachings of these associations have been explained at length in previous Office Actions, see, e.g., the Office Action issued on 9/20/2021 at pages 22-23 (claim 1, step 4) and pages 25-26 (claim 1, step 7). See also Loughlin-McHugh, 0155.) Since Loughlin-McHugh teaches tracking and determining the number of transfers and the timing of the transfers (times of transfer and durations of time from purchase to transfer), it follows that Loughlin-McHugh also teaches tracking and determining (verifying) the frequency of transfers (how often a ticket has been transferred), i.e., the number of transfers over a given period of time, as this latter information (viz., frequency) is included in the former information (viz., the number of transfers and the timing of the transfers).
Regarding the claim limitation "preventing … further transfer of the electronic access permission when the number of the completed associations of the ID of the electronic access permission with unique IDs of mobile electronic devices has reached a predefined threshold value":
Loughlin-McHugh's teachings are exemplified as follows. The anti-touting metric (ATM) and/or usage data (UD) is a proxy for the number of transfers of a ticket (see 0138-0143, 0183-0186 (see Figs. 5C, 5D, 0178-0200 for context)). As per 0184-0190, if the ATM or UD exceeds a threshold, the system may place restrictions on or prevent transfer of a ticket. Note although the scenario of Figs. 5C, 5D describes restrictions on transfers primarily in terms of restrictions on transfers of a ticket by a given user, this still teaches in pertinent part the claim limitations in question. In this regard, note that "the number of completed associations" in the "preventing" step refers to "a number of completed associations" in the "verifying" step: under the broadest reasonable interpretation, "a number of completed associations" is not construed as being limited to the total number of completed associations of the given electronic access permission, but may cover, inter alia, a number of completed associations of the given electronic access permission for a given user. Relatedly, Applicant's attention is directed to WO2018/142587-A1 (see Conclusion, below), which teaches preventing any further transfers of a license (electronic access permission) if a total number of transfers exceeds a threshold number. 
Applicant's arguments against Samovar are moot in view of the new prior art being used in the current rejection. 

Examiner's Comments
Optional Language/Contingent Limitations
Claims 2-5 recite numerous conditional actions (e.g., "when …"). As such, the conditioned actions only occur if the respective conditions are satisfied. Accordingly, the claims do not require that the conditioned actions actually be performed. 
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.

Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require the conditioned actions.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not limit the scope of the claims. See rejections under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Lack of Algorithm
Claims 3 and 4 recite "when … verifying how often the electronic access permission has already been transferred based upon a number of the completed associations between the ID of the electronic access permission and unique IDs of the mobile electronic devices stored on the electronic access permission server," but the specification does not provide details on what this action ("verifying … based upon …") comprises or how it is performed. It is not clear how the frequency of transferring ("how often the access permission has already been transferred") can be verified on the basis of the number of completed associations alone. It would appear that frequency could be verified based upon certain timing data of multiple prior associations, e.g., timing intervals between prior transfers. The most related subject matter in Applicant's specification is at page 4, penultimate paragraph. However, the specification provides no further information on this point. Accordingly, the specification does not describe how the inventor intended the claimed verification to be performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claim 2 is rejected by virtue of its dependency from a rejected base claim.

Lack of Written Description/Not in the Specification
Claim 4 recites "validating the password or the authentication data specified by the buyer." Related subject matter is found in the originally filed specification, e.g., at page 2, paragraph 4, page 3, paragraph 3, and page 6, paragraph 1, and in original claim 1 and in the Abstract. However, nothing in the disclosure is found disclosing the quoted recitation. Accordingly, the recitation is not supported by the disclosure. 
Claim 5 recites "validating the password or the authentication data specified by the buyer ...; only after the password or the authentication data specified by the buyer ... is entered and validated, ...." Related subject matter is found in the originally filed specification, e.g., at page 2, paragraph 4, page 3, paragraph 3, and page 6, paragraph 1, and in original claim 1 and in the Abstract. However, nothing in the disclosure is found disclosing the quoted recitation. Accordingly, the recitation is not supported by the disclosure. 
Claim 5 recites "in the access permission server, deleting the association between of the unique ID of the mobile electronic device and the access permission and storing respective data." Related subject matter is found in the originally filed specification, e.g., at page 4, first full paragraph. However, nothing in the specification is found disclosing the underlined claim language indicated above. Note that "respective" data would indicate at least two different items of data, but the limitation appears to refer to only one item of data, namely, the "association." Accordingly, the recitation (in particular, the underlined language) is not supported by the specification. 
Claims 2 and 3 are rejected by virtue of their dependency from a rejected base claim. 

35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope 
Claim 2 recites "wherein subsequent transfer ... the mobile electronic device with which the unique ID the electronic access  permission ID is associated." The instant amendment has rendered the recitation ungrammatical and the meaning cannot be determined. Prior to the instant amendment, this recitation was not problematic. 
Claim 4 recites (step 13) "activating the link of the other mobile electronic device from the electronic access permission server with the wallet application thereof ...." The instant amendment (the insertion of "from the electronic access permission server") has rendered the meaning unclear. On its face the word "thereof" appears to refer to the server rather than the device, which is incorrect as far as Applicant's intended meaning and the specification are concerned. In addition, the language "from the electronic access permission server" is potentially unclear, and it would be preferable to indicate that the link is "received" from the server, not merely "from" the server.
Claim 4 recites: 
(step 15) when the password or the authentication data specified by the buyer is valid, associating the ID of the electronic access permission with the unique ID of the other mobile electronic device and transmitting the electronic access permission from the electronic access permission server to the other mobile electronic device; 
…
(step 17) when the electronic access permission is to be transferred from either the mobile electronic device to the other mobile electronic device or from the other mobile electronic device to a further mobile electronic device, verifying how often the electronic access permission has already been transferred based upon a number of the completed associations between the ID of the electronic access permission and unique IDs of the mobile electronic devices stored on the electronic access permission server; and 
(step 18) preventing any further transfer of the electronic access permission when the number of the completed associations of the ID of the electronic access permission with unique IDs of mobile electronic devices has reached a predefined threshold value.

As per above, steps 17 and 18 recite that "when the electronic access permission is to be transferred from ... the mobile electronic device to the other mobile electronic device," transfer is prevented if a number of completed associations reaches a threshold. However, step 15 recites that the transfer from the mobile electronic device to the other mobile electronic device is indeed actually performed. Accordingly, steps 17 and 18 (preventing transfer of an electronic access permission in a case of imminent transfer from the mobile electronic device to the other mobile electronic device) contradict step 15 (actually transferring an electronic access permission from the mobile electronic device to the other mobile electronic device). The self-contradiction of the claim renders the claim unclear and indefinite.
Claim 5 recites "enabling the buyer ... the mobile electronic device, of which the unique ID thereof is ...." The underlined language is redundant and unclear. As best understood, Applicant's intends: "the unique ID of which."  
Claim 5 recites: 
"in the access permission server, deleting the association between of the unique ID of the mobile electronic device and the access permission and storing respective data."
First, "between of" is ungrammatical; as best understood, "of" should be deleted. Second, it is not clear what the "respective" data is/refers to. Note that "respective" data would indicate at least two different items of data, but the limitation appears to refer to only one item of data, namely, the "association.". Accordingly, the recitation is not clear and renders the claim unclear.
Claims 2 and 3 are (also) rejected by virtue of their dependency from a rejected base claim.

Lack of Antecedent Basis
Claim 3 recites "when the electronic access permission is ... the electronic access permission server." The underlined language lacks antecedent basis. Note independent claim 5 recites an "access permission server," not an "electronic access permission server."
Claim 4 recites "when the electronic access permission is to be transferred from either the mobile electronic device ...." The underlined language lacks antecedent basis. As best understood, Applicant intends to refer to "the first mobile electronic device."
Claim 2 is rejected by virtue of its dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Loughlin-McHugh et al. (U.S. Patent Application Publication Number 2016/0350547 A1), hereafter Loughlin-McHugh, in view of Scott et al. (U.S. Patent Application Publication No. 2018/0018595 A1), hereafter Scott.
---
NOTE: claim 5 is not presented according to the numerical order of the claims. Independent claim 5 is presented first because it is the broadest independent claim. 
---
Regarding Claim 5
Loughlin-McHugh teaches:
(step 1) facilitating interaction of a buyer with an access permission server for an initial purchase of an electronic access permission by the buyer; (0158: Bob buys a ticket; alternatively, 0053, 0057; note as per 0158, 0166, Fig. 5A (e.g., as per arrows representing interaction of purchaser Bob with validation service of uPass system, both directly and indirectly via broker system, and as per description in text) the purchasing by Bob involves interactions with uPass system (electronic access permission server (2)), and as per 0178 the transfer of the ticket by Bob to Alice is a uPass transaction, i.e., also involves uPass system (electronic access permission server (2)), hence the initial purchase of the ticket (electronic access permission) to Bob and the subsequent transfer of the ticket from Bob to Alice are both controlled by the uPass system (electronic access permission server (2)); alternatively, the broker system 19 (Fig. 5A) together with the uPass system (Fig. 5A) may collectively be deemed the recited electronic access permission server (2), by virtue of which again the initial purchase by Bob from broker system and the subsequent transfer from Bob to Alice are both controlled by the electronic access permission server (2))
(step 2) enabling the buyer, during the initial purchase of the access permission, to specify a mobile electronic device of the buyer and either a password or authentication data; (Figs. 5A, 0158: in purchase process, Bob presents a credential 52i (specifying password/authentication data and mobile electronic device; note as per U.S. Patent No. 9,785,764, col. 8, line 25 – col. 9, line 54, col. 20, lines 27-35, col, 25, lines 7-14, credential comprises password/ authentication data and indicates specific device; U.S. Patent No. 9,785,764 is U.S. Application No. 14/622,527, incorporated in Loughlin-McHugh by reference, see 0001; alternatively, 0057-0065: ticket request includes authentication code (password/authentication data)) 
(step 3) … transmitting a unique ID of the mobile electronic device from the mobile electronic device to the access permission server; (Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196: Further to step 2 above, after Bob presents credential, a link to Bob's profile is activated (for validating Bob's credential, as a condition of issuing ticket), transmitting the profile to the uPass system (as per U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by reference, see citations above, profile is bound with credential and specific device) (transmitting a unique ID of the mobile electronic device from the mobile electronic device to the access permission server (2)); alternatively, 0053-0081; note that uPass mobile app on mobile electronic device is a digital wallet application, as taught by U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by reference, see col. 6, lines 19-22, col. 27, lines 55ff)
(step 4) verifying, in the server, whether an ID of the access permission is associated with the unique ID of the mobile electronic device; (0178, 0179, 0156; see also Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196; 0053-0081, e.g., 0057-0058, 0067, 0068-0069, 0071, 0072, 0075; where Alice is purchasing ticket from Bob, Bob's and Alice's credentials and ticket identifier tID are validated, which verifies association of ticket ID with Bob's device ID)
(step 5) when the server fails to verify that the ID of the access permission is associated with the unique ID of the mobile electronic device, associating the ID of the access permission and the unique ID of the mobile electronic device with each other in the server; (0166, 0179, 0181: upon purchase or transfer, new profiles are created, in which the buyer/buyer's profile is associated with the ticket ID; the establishment of ownership permits downloading of the ticket to the established owner's device; alternatively, 0071-0075, 0092)
(step 6) transferring ... the access permission from the access permission server to the mobile electronic device; (Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196; 0053-0081, e.g., 0057-0058, 0067, 0068-0069, 0071, 0072, 0075; 0166, 0179, 0181; 0071-0075, 0092)
(step 7) enabling the buyer to initiate a transfer of the access permission from the mobile electronic device, of which the unique ID thereof is associated with the ID of the access permission, to another mobile electronic device; (0178, 0179: ticket is transferred from Bob to Alice (ticket identifier tID is enrolled with Alice's profile) after Bob's credential 52i, Alice's credential 52iia, and ticket identifier tID have been transmitted to uPass system; alternatively, Fig. 3 with its associated description at 0084ff: ticket is transferred from first to second user)
(step 8) transmitting a link from the mobile electronic device to the other mobile electronic by means of the wallet application of the mobile electronic device, ...; (Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196; 0053-0081, 0057-0058, 0067, 0068-0069, 0071, 0072, 0075; Fig. 5C, S21, 0179; 0178, 0179, 0156)
(step 9) by means of a wallet application installed on the other mobile electronic device, ... transferring a unique ID of the other mobile electronic device from the other mobile electronic device to the access permission server; (Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196; 0053-0081, 0057-0058, 0067, 0068-0069, 0071, 0072, 0075; Fig. 5C, S21, 0179; 0178, 0179, 0156)
(step 10) in the access permission server, verifying whether the ID of the access permission to be transferred is associated with the unique ID of the other mobile electronic device; (0178, 0179, 0156: Alice's device (uPass app) transmits Bob's credential, Alice's credential, and ticket identifier to uPass system, where they are validated, which checks for association between ticket identifier and Alice's credential)
(step 12) ... an input screen which facilitates entering the password or the authentication data specified by the buyer during the initial purchase of the access permission; (0156, 0179, 0191)
(step 13) validating the password or the authentication data specified by the buyer during the initial purchase of the access permission; (0178, 0179; Fig. 3 with associated description at 0084ff; 0156, 0179, 0191)
(step 14-A) only after the password or the authentication data specified by the buyer during the initial purchase of the access permission is entered and validated, associating the unique ID of the other mobile electronic device with the ID of the access permission to be transferred, and transferring the access permission to the other mobile electronic device, and (0178, 0179; Fig. 3 with associated description at 0084ff; Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196; 0053-0081, 0057-0058, 0067, 0068-0069, 0071, 0072, 0075; 0193, 0200, 0092; 0156, 0179, 0191)
(step 14-B) marking the access permission associated with the mobile electronic device in the access permission server as invalid; (0129-0134, 0179-0181, 0193, 0195-0198, 0200, 0091-0092)
(step 15) in the access permission server, deleting the association between of the unique ID of the mobile electronic device and the access permission and storing respective data. (0129-0134, 0179-0181, 0193, 0195-0198, 0200, 0091-0092)
Loughlin-McHugh teaches a portion of the following subject matter (as per above) but does not teach the following subject matter in its entirety. However, Scott teaches: 
(step 2-A) transmitting a link to the mobile electronic device from the access permission server for downloading the access permission; (0015, 0043)
(step 3) activating the link of the mobile electronic device by means of a wallet application installed on the mobile electronic device, and, when the link of the mobile electronic device is activated, …; (0015, 0043)
(step 6) transferring, by means of the link of the mobile electronic device, the access permission from the access permission server to the mobile electronic device; (0015, 0016, 0043, 0044)
(step 8) ... the link of the other mobile electronic device facilitating downloading of the access permission to the other mobile electronic device; (0015, 0016, 0043, 0044)
(step 9) by means of a wallet application installed on the other mobile electronic device, activating the link of the other mobile electronic device and transferring a unique ID of the other mobile electronic device from the other mobile electronic device to the access permission server; (0016, 0043, 0044)
(step 11) when the access permission server verifies that the ID of the access permission to be transferred is associated with the unique ID of the other mobile electronic device, transferring, from the access permission server, another link to the other mobile electronic device; (0015, 0043: server sends link to transferee device (transferring, from the access permission server, another link to the other mobile electronic device) upon submission of transferee information by transferor (when the access permission server verifies that the ID of the access permission to be transferred is associated with the unique ID of the other mobile electronic device; note here association exists by virtue of transferee information submitted by transferor))
(step 12) activating the other link with the wallet application of the other mobile electronic device to provide an input screen which facilitates entering the password or the authentication data specified by the buyer during the initial purchase of the access permission; (0015, 0043: the transferee's clicking on the link prompts the transferee to enter identification information (last 4 digits of mobile phone number, PIN code, etc.) (activating the other link with the wallet application of the other mobile electronic device to provide an input screen which facilitates entering the password or the authentication data specified by the buyer during the initial purchase of the access permission))
Note in the alternative to Loughlin-McHugh's teachings (see above), Scott also teaches: 
(step 13) validating the password or the authentication data specified by the buyer during the initial purchase of the access permission; (0043-0044: if identification information entered by transferee matches identification information previously entered by transferor (see also 0015, 0016, 0042, 0043), the ticket is electronically assigned to and transferred/downloaded to transferee's device)
(step 14-A) only after the password or the authentication data specified by the buyer during the initial purchase of the access permission is entered and validated, ... transferring the access permission to the other mobile electronic device ...; (0015, 0016, 0042, 0043)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Loughlin-McHugh's systems and methods for preventing fraudulent transfer of electronic tickets, by incorporating therein Scott's teachings, notably, of sending a link from a server to a buyer/transferee device (as elaborated by Scott), because this permits elimination of the use of paper tickets and permits efficient, convenient, easy, secure delivery of tickets without the need for an app and because this serves as an additional layer of security to deter fraudulent transfer of electronic tickets. See Scott, 0008, 0043. (Note although Scott focuses on the case of transferring tickets, Scott teaches the use of a link for a "buyer" (see, e.g., 0017, 0072, description of Fig. 13) to download a ticket. Using a link for any buyer would serve Scott's goals, e.g., as set forth in 0008. Scott does not suggest that a link cannot/should not be used for an initial purchase.) In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Loughlin-McHugh et al. (U.S. Patent Application Publication Number 2016/0350547 A1), hereafter Loughlin-McHugh, in view of Scott et al. (U.S. Patent Application Publication No. 2018/0018595 A1), hereafter Scott, and further in view of Rae et al. (U.S. Patent Application Publication No. 2017/0116693 A1), hereafter Rae.
---
NOTE: claims 2-4 are not presented according to the numerical order of the claims. Dependent claim 3 is presented first because it depends from independent claim 5. Independent claim 4 is presented before dependent claim 2, because claim 2 depends from claim 4.
---
Regarding Claim 3
Loughlin-McHugh in view of Scott teaches the limitations of base claim 5 as set forth above. Loughlin-McHugh further teaches:
(step 1) … verifying how often the electronic access permission has already been transferred based upon a number of the completed associations between the ID of the electronic access permission and unique IDs of the mobile electronic devices stored on the electronic access permission server; and (0131, 0138, 0142-0143, 0184-0186)
(step 2)  preventing … further transfer of the electronic access permission when the number of the completed associations of the ID of the electronic access permission with unique IDs of mobile electronic devices has reached a predefined threshold value. (0131, 0138, 0142-0143, 0184-0186)
As per above, Loughlin-McHugh teaches part of the following limitations. However, Loughlin-McHugh in view of Scott does not explicitly disclose the following limitations in their entirety. Nonetheless, Rae teaches: 
(step 1) when the electronic access permission is to be further transferred from the other mobile electronic device to a further mobile electronic device, verifying how often the electronic access permission has already been transferred based upon a number of the completed associations between the ID of the electronic access permission and unique IDs of the mobile electronic devices stored on the electronic access permission server; and (0065-0066, 0072, 0094, 0095; e.g., 0066 "minimum time between last play of previous licensee and first play of next licensee" teaches regulating frequency -- verifying frequency (how often the electronic access permission has already been transferred) as not more than x transfers per unit time (time period); e.g., 0095 "transfer time limitations"; see 0016, 0020, 0069 regarding the associations between ID of the electronic access permission and IDs of the mobile electronic devices)
(step 2) preventing any further transfer of the electronic access permission when the number of the completed associations of the ID of the electronic access permission with unique IDs of mobile electronic devices has reached a predefined threshold value. (0065-0066, 0072, 0094, 0095; e.g., 0066 "a transfer count (number of times the license may be transferred to another user/licensee)" teaches when the number of the completed associations of the ID of the electronic access permission with unique IDs of mobile electronic devices has reached a predefined threshold value; e.g., 0095 "limitations in transfer count numbers"; e.g., 0072 "a play count transaction can increment or the total transactions can be summed to compare to license terms"; see 0016, 0020, 0069 regarding the associations between ID of the electronic access permission and IDs of the mobile electronic devices) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Loughlin-McHugh's systems and methods for preventing fraudulent transfer of electronic tickets, by incorporating therein Rae's teachings pertaining to tracking numbers/frequency of transfers of licenses (access permissions) and limiting transfers if they would exceed a threshold number/frequency, since Loughlin-McHugh teaches similar tracking and limiting in order to prevent touting, which is a key aim of Loughlin-McHugh, see Loughlin-McHugh, 0006-0008, 0109-0121, 0138-0143, 0150-0155, 0183-0190. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.
Regarding Claim 4
Loughlin-McHugh teaches:
(step 1) facilitating an initial purchase of an electronic access permission by a buyer via an interaction with the electronic access permission server; (0158: Bob buys a ticket; alternatively, 0053, 0057; note as per 0158, 0166, Fig. 5A (e.g., as per arrows representing interaction of purchaser Bob with validation service of uPass system, both directly and indirectly via broker system, and as per description in text) the purchasing by Bob involves interactions with uPass system (electronic access permission server (2)), and as per 0178 the transfer of the ticket by Bob to Alice is a uPass transaction, i.e., also involves uPass system (electronic access permission server (2)), hence the initial purchase of the ticket (electronic access permission) to Bob and the subsequent transfer of the ticket from Bob to Alice are both controlled by the uPass system (electronic access permission server (2)); alternatively, the broker system 19 (Fig. 5A) together with the uPass system (Fig. 5A) may collectively be deemed the recited electronic access permission server (2), by virtue of which again the initial purchase by Bob from broker system and the subsequent transfer from Bob to Alice are both controlled by the electronic access permission server (2))
(step 2) enable the buyer to specify a first mobile electronic device and either a password or authentication data during the initial purchase of the electronic access permission by the buyer; (Figs. 5A, 0158: in purchase process, Bob presents a credential 52i (specifying password/authentication data and mobile electronic device; note as per U.S. Patent No. 9,785,764, col. 8, line 25 – col. 9, line 54, col. 20, lines 27-35, col, 25, lines 7-14, credential comprises password/ authentication data and indicates specific device; U.S. Patent No. 9,785,764 is U.S. Application No. 14/622,527, incorporated in Loughlin-McHugh by reference, see 0001; alternatively, 0057-0065: ticket request includes authentication code (password/authentication data))
(step 5) transmitting a unique ID of the first mobile electronic device to the electronic access permission server via the wallet application of the first mobile electronic device, (Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196: Further to step 2 above, after Bob presents credential, a link to Bob's profile is activated (for validating Bob's credential, as a condition of issuing ticket), transmitting the profile to the uPass system (as per U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by reference, see citations above, profile is bound with credential and specific device) (transmitting a unique ID of the first mobile electronic device to the electronic access permission server); alternatively, 0053-0081; note that uPass mobile app on mobile electronic device is a digital wallet application, as taught by U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by reference, see col. 6, lines 19-22, col. 27, lines 55ff)
(step 6) verifying, in the electronic access permission server, whether or not an ID of the electronic access permission is associated with the unique ID of the first mobile electronic device, (0178, 0179, 0156; Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196; 0053-0081, 0057-0058, 0067, 0068-0069, 0071, 0072, 0075; where Alice is purchasing ticket from Bob, Bob's and Alice's credentials and ticket identifier tID are validated, which verifies association of ticket ID with Bob's device ID)
(step 7) when the ID of the electronic access permission is not associated with the unique ID of the first mobile electronic device, associating, in the electronic access permission server, the ID of the electronic access permission with the unique ID of the first mobile electronic device, and (0166, 0179, 0181: upon purchase or transfer, new profiles are created, in which the buyer/buyer's profile is associated with the ticket ID; the establishment of ownership permits downloading of the ticket to the established owner's device; alternatively, 0071-0075, 0092)
(step 8) transmitting the electronic access permission from the electronic access permission server, …, to the first mobile electronic device using the wallet application of the first mobile electronic device; (Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196; 0053-0081, 0057-0058, 0067, 0068-0069, 0071, 0072, 0075; 0166, 0179, 0181; 0071-0075, 0092)
(step 9) following transmission of the electronic access permission to the first mobile electronic device, initiating a transfer of the electronic access permission to another mobile electronic device; (0178, 0179, Fig. 3 and associated description at 0084ff)
(step 10) … transmitting a unique ID of the other mobile electronic device, …, to the electronic access permission server; (Fig. 5C, S21, 0179; 0178, 0179, 0156)
(step 11) verifying, in the electronic access permission server, that the ID of the electronic access permission is associated with the unique ID of the other mobile electronic device; (0178, 0179, 0156)
(step 12) when the ID of the electronic access permission is associated with the unique ID of the other mobile electronic device, …; (0156, 0179, 0191)
(step 13) … an input screen which facilitates entry of the password or the authentication data specified by the buyer during the initial purchase of the electronic access permission; (0156, 0179, 0191)
(step 14) validating the password or the authentication data specified by the buyer; (0178, 0179, Fig. 3 and associated description at 0084ff)
(step 15) when the password or the authentication data specified by the buyer is valid, associating the ID of the electronic access permission with the unique ID of the other mobile electronic device and transmitting the electronic access permission from the electronic access permission server to the other mobile electronic device; (0178, 0179, Fig. 3 and associated description at 0084ff; Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196; 0053-0081, 0057-0058, 0067, 0068-0069, 0071, 0072, 0075; 0193, 0200, 0092; 0156, 0179, 0191)
(step 16) invalidating the electronic access permission on the first mobile electronic device with a push message (0179, 0181) from the server to the wallet application of the first mobile electronic device and deleting on the electronic access permission server, the association between the electronic access permission and the first mobile electronic device; (0129-0134, 0179-0181, 0193, 0195-0198, 0200, 0091-0092)
(step 17) ... verifying how often the electronic access permission has already been transferred based upon a number of the completed associations between the ID of the electronic access permission and unique IDs of the mobile electronic devices stored on the electronic access permission server; and (0131, 0138, 0142-0143, 0184-0186)
(step 18) preventing ... further transfer of the electronic access permission when the number of the completed associations of the ID of the electronic access permission with unique IDs of mobile electronic devices has reached a predefined threshold value. (0131, 0138, 0142-0143, 0184-0186)
Loughlin-McHugh teaches a portion of the following subject matter (as per above) but does not teach the following subject matter in its entirety. However, Scott teaches: 
(step 3) transmitting a link from the electronic access permission server to the first mobile electronic device; (0015, 0043)
(step 4) activating the link with a wallet application of the first mobile electronic device, (0015, 0043)
(step 8) transmitting the electronic access permission from the electronic access permission server, via the link, to the first mobile electronic device using the wallet application of the first mobile electronic device; (0015, 0016, 0042-0044)
(step 10) transmitting a link from the first mobile electronic device to another mobile electronic device, and, with a wallet application of the other mobile electronic device, activating the link of the other mobile electronic device and transmitting a unique ID of the other mobile electronic device to the electronic access permission server; (0016, 0043, 0044)
(step 12) when the ID of the electronic access permission is associated with the unique ID of the other mobile electronic device, transmitting a link from the electronic access permission server to the other mobile electronic device; (0015, 0043: server sends link to transferee device (transmitting a link from the electronic access permission server to the other mobile electronic device) upon submission of transferee information by transferor (when the ID of the electronic access permission is associated with the unique ID of the other mobile electronic device; note here association exists by virtue of transferee information submitted by transferor))
(step 13) activating the link of the other mobile electronic device from the electronic access permission server with the wallet application thereof to open an input screen which facilitates entry of the password or the authentication data specified by the buyer during the initial purchase of the electronic access permission; (0015, 0043: the transferee's clicking on the link prompts the transferee to enter identification information (last 4 digits of mobile phone number, PIN code, etc.) (relatedly: if the identification information entered by transferee matches identification information previously entered by transferor, then system transfers ticket to transferee; 0043-0044: if identification information entered by transferee matches identification information previously entered by transferor (see also 0015, 0016, 0042, 0043), the ticket is electronically assigned to and transferred/downloaded to transferee's device))
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Loughlin-McHugh's systems and methods for preventing fraudulent transfer of electronic tickets, by incorporating therein Scott's teachings, notably, of sending a link from a server to a buyer/transferee device (as elaborated by Scott), for the same reasons set forth with respect to claim 5 above. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.
As per above, Loughlin-McHugh teaches part of the following limitations. However, Loughlin-McHugh in view of Scott does not explicitly disclose the following limitations in their entirety. Nonetheless, Rae teaches: 
(step 17) when the electronic access permission is to be further transferred from the other mobile electronic device to a further mobile electronic device, verifying how often the electronic access permission has already been transferred based upon a number of the completed associations between the ID of the electronic access permission and unique IDs of the mobile electronic devices stored on the electronic access permission server; and (0065-0066, 0072, 0094, 0095 e.g., 0066 "minimum time between last play of previous licensee and first play of next licensee" teaches regulating frequency -- verifying frequency (how often the electronic access permission has already been transferred) as not more than x transfers per unit time (time period), e.g., 0095 "transfer time limitations"; see 0016, 0020, 0069 regarding the associations between ID of the electronic access permission and IDs of the mobile electronic devices)
(step 18) preventing any further transfer of the electronic access permission when the number of the completed associations of the ID of the electronic access permission with unique IDs of mobile electronic devices has reached a predefined threshold value. (0065-0066, 0072, 0094, 0095 e.g., 0066 "a transfer count (number of times the license may be transferred to another user/licensee)" teaches when the number of the completed associations of the ID of the electronic access permission with unique IDs of mobile electronic devices has reached a predefined threshold value, e.g., 0095 "limitations in transfer count numbers," e.g., 0072 "a play count transaction can increment or the total transactions can be summed to compare to license terms"; see 0016, 0020, 0069 regarding the associations between ID of the electronic access permission and IDs of the mobile electronic devices) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Loughlin-McHugh's systems and methods for preventing fraudulent transfer of electronic tickets, by incorporating therein Rae's teachings pertaining to tracking numbers/frequency of transfers of licenses (access permissions) and limiting transfers if they would exceed a threshold number/frequency, since Loughlin-McHugh teaches similar tracking and limiting in order to prevent touting, which is a key aim of Loughlin-McHugh, see Loughlin-McHugh, 0006-0008, 0109-0121, 0138-0143, 0150-0155, 0183-0190. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Regarding Claim 2
Loughlin-McHugh in view of Scott and Rae teaches the limitations of base claim 4 as set forth above. Loughlin-McHugh further teaches: 
(step 2) wherein the transmitting the unique ID of the mobile electronic device to the electronic access permission server (2), via the wallet application of the mobile electronic device, is performed in order to download the electronic access permission; (Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196; 0053-0081; note that uPass mobile app on mobile electronic device is a digital wallet application, as taught by U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by reference, see col. 6, lines 19-22, col. 27, lines 55ff) 
(step 3) verifying, in the electronic access permission server (2), whether the ID of the electronic access permission is associated with the transmitted unique ID of the mobile electronic device; (0178, 0179, 0156; Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196; 0053-0081, 0057-0058, 0067, 0068-0069, 0071, 0072, 0075; where Alice is purchasing ticket from Bob, Bob's and Alice's credentials and ticket identifier tID are validated, which verifies association of ticket ID with Bob's device ID)
(step 4) when the ID of the electronic access permission is not associated with the transmitted unique ID of the mobile electronic device, associating, in the electronic access permission server (2), the ID of the electronic access permission with the transmitted unique ID of the mobile electronic device and then downloading the electronic access permission to the mobile electronic device; (0166, 0179, 0181: upon purchase or transfer, new profiles are created, in which the buyer/buyer's profile is associated with the ticket ID; the establishment of ownership permits downloading of the ticket to the established owner's device; alternatively, 0071-0075, 0092)
(step 5) wherein subsequent transfer of the electronic access permission from the mobile electronic device to the other mobile electronic device includes … initiation of the transfer by the purchaser (1) on the mobile electronic device with which the unique ID the electronic access permission ID is associated; (Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196; 0053-0081, 0057-0058, 0067, 0068-0069, 0071, 0072, 0075 (the purchaser on the mobile electronic device with [whose] unique ID the electronic access permission ID is associated); Fig. 5C, S21, 0179: Bob's device (uPass app) transmits credential to Alice's device, which Alice's device uses to obtain ticket)
(step 6) after the wallet application of the other mobile electronic device … transmits the unique ID of the other mobile electronic device to the electronic access permission server (2), verifying in the electronic access permission server (2) whether an association already exists between the ID of the access permission to be transferred and the unique ID of the other mobile electronic device; and (0178, 0179, 0156: further to step 5, immediately above, Alice's device (uPass app) transmits Bob's credential, Alice's credential, and ticket identifier to uPass system, where they are validated, which checks for association between ticket identifier and Alice's credential)
(step 7) when the association exists, transmitting … to the other mobile electronic device, and, when the password is valid or the authentication data are valid, then downloading the electronic access permission to the other mobile electronic device, … leads to an input screen for inputting either the password specified by the purchaser (1) of the electronic access permission or the authentication data specified by the purchaser (1) of the electronic access permission. (0156: uPass system validates credentials presented per 0179 (if password/authentication data are valid); 0191: if ticket request (purchase/transfer) is approved, the ticket is issued to the buyer's device in electronic form via the internet (downloading the electronic access permission to the other mobile electronic device (4) of the purchaser); 0179: Alice sends Bob's credential, directly or indirectly, to uPass system, indicating that there was an input screen to input Bob's credential)
Scott further teaches: 
(step 1) activating the link, via the wallet application of the mobile electronic device which is installed on the mobile device, after transmitting the link for downloading the electronic access permission to the mobile electronic device; (0015, 0043)
(step 5) wherein subsequent transfer of the electronic access permission from the mobile electronic device to the other mobile electronic device includes transmitting a link from the mobile electronic device to the other mobile electronic device, via the wallet application of the mobile electronic device, for downloading the electronic access permission to the other mobile electronic device after initiation of the transfer by the purchaser (1) on the mobile electronic device with which the unique ID the electronic access permission ID is associated; (0016, 0043-0044) (As indicated above, Loughlin-McHugh teaches part of step 5)
(step 6) after the wallet application of the other mobile electronic device activates the second link and transmits the unique ID of the other mobile electronic device to the electronic access permission server (2), verifying in the electronic access permission server (2) whether an association already exists between the ID of the access permission to be transferred and the unique ID of the other mobile electronic device; and (0016, 0043) (As indicated above, Loughlin-McHugh teaches part of step 6)
(step 7) when the association exists, transmitting the other link, by the electronic access permission server (2), to the other mobile electronic device, and, when the password is valid or the authentication data are valid, then downloading the electronic access permission to the other mobile electronic device, wherein the execution of the other link, sent from the electronic access permission server (2), by the wallet application of the other mobile electronic device leads to an input screen for inputting either the password specified by the purchaser (1) of the electronic access permission or the authentication data specified by the purchaser (1) of the electronic access permission. (0015, 0043: server sends link to transferee device (sending the other link, by the electronic access permission server (2), to the other mobile electronic device (4)) upon submission of transferee information by transferor (if the association exists; note here association exists by virtue of transferee information submitted by transferor); the transferee's clicking on the link prompts the transferee to enter identification information (last 4 digits of mobile phone number, PIN code, etc.) (the execution of the other link, sent from the electronic access permission server (2), by the wallet application of the other mobile electronic device (4) leading to an input screen for either the password specified by the purchaser of the electronic access permission or for the authentication data specified by the purchaser of the electronic access permission), if the identification information entered by transferee matches identification information previously entered by transferor, then system transfers ticket to transferee (then downloading the electronic access permission to the other mobile electronic device (4)); 0043-0044: if identification information entered by transferee matches identification information previously entered by transferor (see also 0015, 0016, 0042, 0043), the ticket is electronically assigned to and transferred/ downloaded to transferee's device (if the password is valid or the authentication data are valid, then downloading the electronic access permission to the other mobile electronic device (4)); mobile app is deemed wallet application, see also 0009, 0043, 0098 teaching wallet application) (As indicated above, Loughlin-McHugh teaches part of step 7)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. In particular Shore teaches, inter alia, use of a link for downloading a ticket for purchase thereof, see 0188; and WO2018/142587-A1 teaches, inter alia, preventing any further transfers of a license (electronic access permission) if a total number of transfers exceeds a threshold number.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWP/
Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692